                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                             5:20CR00017-KDB-DCK-1


UNITED STATES OF AMERICA,                      )
                                               )
                      Plaintiff,               )
                                               )
                                               )                    ORDER
                                               )
HERON CARBALLO LIMON,                          )
                                               )
                      Defendant.               )



      This MATTER is before the Court on its own Motion to administratively close the case

as to HERON CARBALLO LIMON. The defendant appears to remain a fugitive with no

activity taking place in this case in recent times.

      It is, therefore, ORDERED that this case be deemed closed for administrative purposes

only, subject to re-opening upon the apprehension or appearance of the defendant.

                                                Signed: April 12, 2021




       Case 5:20-cr-00017-KDB-DCK Document 3 Filed 04/12/21 Page 1 of 1
